                         Case 19-10998-BLS            Doc 374        Filed 07/09/19      Page 1 of 5



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )     Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )     Jointly Administered
                                                                 )

          NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                             JULY 11, 2019 AT 10:00 A.M. (ET)

                                  AS NO MATTERS ARE GOING FORWARD,
                                THE COURT HAS CANCELLED THE HEARING.

         CONTINUED MATTER

         1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                  (A) Continue Using Existing Centralized Cash Management System, (B) Honor Certain
                  Prepetition Obligations Related to the Use of the Cash Management System, and
                  (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief
                  [D.I. 9, 5/7/19]

                  Related Documents:

                       A.     Interim Order (I) Authorizing the Debtors to (A) Continue Using Existing
                              Centralized Cash Management System, (B) Honor Certain Prepetition
                              Obligations Related to the Use of the Cash Management System, and
                              (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting
                              Related Relief [D.I. 43, 5/8/19]

                  1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.
                   2
                      Amendments appear in bold.


01:24675229.2
                          Case 19-10998-BLS       Doc 374     Filed 07/09/19   Page 2 of 5



                     B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 55,
                             5/9/19]

                     C.      Final Order (I) Authorizing the Debtors to (A) Continue Using Existing
                             Centralized Cash Management System, (B) Honor Certain Prepetition
                             Obligations Related to the Use of the Cash Management System, and
                             (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting
                             Related Relief [D.I. 166, 5/29/19]

                Objection Deadline: May 22, 2019 at 4:00 p.m. (ET), extended for the Committee to
                                    July 16, 2019 at 4:00 p.m. (ET)

                Objections Received:

                     A.      Informal Comments from the Committee

                Status: A final order has been entered with respect to the relief requested in the Motion,
                        other than with respect to Intercompany Transactions, Intercompany Claims, and
                        related issues (the “Intercompany Relief”). This matter is continued by
                        agreement of the Debtors and the Committee with respect to final approval of the
                        Intercompany Relief.

         MATTERS UNDER CERTIFICATION

         2.     Application of the Official Committee of Unsecured Creditors of Hospital Acquisition,
                LLC, et al. for Entry of an Order Authorizing the Employment and Retention of
                Greenberg Traurig, LLP as Lead Counsel Nunc Pro Tunc to May 17, 2019 [D.I. 266,
                6/20/19]

                Related Documents:

                          A. Supplemental Declaration of Nancy A. Peterman in Support of the
                             Application of the Official Committee of Unsecured Creditors of Hospital
                             Acquisition, LLC, et al. for Entry of an Order Authorizing the Employment
                             and Retention of Greenberg Traurig, LLP as Lead Counsel Nunc Pro Tunc to
                             May 17, 2019 [D.I. 360, 7/3/19]

                          B. Certificate of No Objection [D.I. 367, 7/9/19]

                          C. Proposed Order

                Objection Deadline: July 5, 2019 at 4:00 p.m. (ET)

                Objections Received: None

                Status:    A certificate of no objection has been filed. No hearing is required unless the
                           Court has questions.


01:24675229.2                                             2
                          Case 19-10998-BLS       Doc 374      Filed 07/09/19   Page 3 of 5



         3.     Application of the Official Committee of Unsecured Creditors of the Debtors, Hospital
                Acquisition LLC, et al., for Order Authorizing Employment and Retention of Alvarez &
                Marsal North America, LLC as Financial Advisor Nunc Pro Tunc to May 17, 2019 [D.I.
                268, 6/20/19]

                Related Documents:

                          A. Certification of Counsel [D.I. 365, 7/9/19]

                          B. Proposed Order

                Objection Deadline: July 5, 2019 at 4:00 p.m. (ET)

                Objections Received:

                          A. Informal Comments of the U.S. Trustee

                Status:    A certification of counsel has been filed. No hearing is required unless the
                           Court has questions.

         4.     Motion of the Official Committee of Unsecured Creditors for an Order Determining that
                the Committee is not Required to Provide Access to Confidential or Privileged
                Information of the Debtors [D.I. 270, 6/20/19/19]

                Related Documents:

                          A. Certificate of No Objection [D.I. 364, 7/8/19]

                          B. Proposed Order

                Objection Deadline: July 5, 2019 at 4:00 p.m. (ET)

                Objections Received:            None

                Status: A certificate of no objection has been filed. No hearing is required unless the
                        Court has questions.

         5.     Application of the Official Committee of Unsecured Creditors for Entry of an Order
                Authorizing Retention and Employment of Bayard, P.A. as Co-Counsel to the Official
                Committee of Unsecured Creditors, Nunc Pro Tunc to May 17, 2019 [D.I. 272. 6/20/19]

                Related Documents:

                          A. Certification of Counsel [D.I. 366, 7/9/19]

                          B. Proposed Order

                Objection Deadline: July 5, 2019 at 4:00 p.m. (ET)

01:24675229.2                                              3
                          Case 19-10998-BLS       Doc 374     Filed 07/09/19   Page 4 of 5



                Objections Received:

                          A. Informal Comments of the U.S. Trustee

                Status:    A certification of counsel has been filed. No hearing is required unless the
                           Court has questions.

         6.     Application of Patient Care Ombudsman for Entry of Order Authorizing the Retention
                and Employment of Morris James LLP as Co-Counsel Nunc Pro Tunc to May 27, 2019
                [D.I. 276, 6/20/19]

                Related Documents:

                          A. Certificate of No Objection [D.I. 363, 7/8/19]

                          B. Proposed Order

                Objection Deadline: July 5, 2019 at 4:00 p.m. (ET)

                Objections Received:            None

                Status: A certificate of no objection has been filed. No hearing is required unless the
                        Court has questions.




                                    [Remainder of Page Intentionally Left Blank]




01:24675229.2                                             4
                     Case 19-10998-BLS   Doc 374       Filed 07/09/19   Page 5 of 5



         Dated: Wilmington, Delaware
                July 9, 2019             /s/ Joseph M. Mulvihill
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         M. Blake Cleary (No. 3614)
                                         Jaime Luton Chapman (No. 4936)
                                         Joseph M. Mulvihill (No. 6061)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         – and –
                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Scott Alberino (admitted pro hac vice)
                                         Kevin M. Eide (admitted pro hac vice)
                                         2001 K. Street, N.W.
                                         Washington, DC 20006
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288

                                         Sarah Link Schultz (admitted pro hac vice)
                                         2300 N. Field Street, Suite 1800
                                         Dallas, Texas 75201
                                         Telephone: (214) 969-2800
                                         Facsimile: (214) 969-4343
                                         COUNSEL FOR DEBTORS AND DEBTORS IN
                                         POSSESSION




01:24675229.2                                      5
